DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 8, line 12 through page 12, line 17, filed 18 August 2021, with respect to claims 1-2, 4-5, 7, 9-10, 12-13 and 15-16 have been fully considered and are persuasive.  The rejection of claims 1-2, 5, 7, 9-10, 13, and 15-16 under 35 U.S.C. 103 as being Cho et al. (US 6,773,852) in view of JP 8-22826 (hereafter JP ‘826) has been withdrawn; and, the rejection of claims 4 and 12 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 6,773,852) in view of JP 8- of EP 1 372 202 (hereafter EP 202) has been withdrawn.

Response to Amendment
	This is response to the Amendment filed 19 August 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-2, 5, 7, 9-10, 13, and 15-16 under 35 U.S.C. 103 as being Cho et al. (US 6,773,852) in view of JP 8-22826 (hereafter JP ‘826) have been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claims 4 and 12 under 35 U.S.C. 103 as being unpatentable over  Cho et al. (US 6,773,852) in view of JP 8-22826 (hereafter JP ‘826) as applied to claims 1 and 9 above, and further in view of EP 1 372 202 (hereafter EP 202) has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
6.	Claims 1-2, 4-5, 7, 9-10, 12-13 and 15-17 are allowable over the prior art references of record.


Reasons for Allowance

Claim 1 recites “A positive active material for a rechargeable lithium battery, comprising a lithium nickel composite oxide having a I(003)/I(104) ratio of greater than or equal to about 0.92 and less than or equal to about 1.02…wherein a full width at half maximum FWHM(003) of a diffraction peak at the (003) phase of the lithium nickel composite oxide in X-ray diffraction is greater than or equal to about 0.13 and less than or equal to about 0.15…”, which, in combination with the remainder of the claimed, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 2, 4-5, 7, 9-10, 12-13 and 15-17 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729